PER CURIAM:
In these consolidated cases, Lenton C. Brown appeals from various orders and the final judgment denying relief in a civil action he filed on behalf of himself and the estate of his mother. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brown v. Gonzales, No. 2:07-cv-00007-F, 2008 WL 649131 (E.D.N.C. Mar. 10, 2008); (Apr. 10, 2008; July 21, 2008). Brown’s motions to amend the complaint, to vacate miscellaneous district court orders, and to reopen the case in the district court are denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.